298 S.W.3d 598 (2009)
Alphonso E. McALESTER, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69878.
Missouri Court of Appeals, Western District.
December 15, 2009.
S. Kate Webber, for Appellant. Daniel N. McPherson, for Respondent.
Before Division Two: JOSEPH M. ELLIS, P.J., and VICTOR C. HOWARD, and JAMES E. WELSH, JJ.

ORDER
PER CURIAM:
Alphonso McAlester appeals the judgment of the motion court denying his Rule 24.035 motion for postconviction relief following an evidentiary hearing. McAlester sought to vacate his conviction and five year sentence for second-degree statutory rape. On appeal, he contends that the motion court clearly erred in denying his motion because he did not waive his right to self-representation by pleading guilty and his guilty plea was unknowing and involuntary because had he been permitted to represent himself, he would not have pleaded guilty and would have gone to trial.
The judgment is affirmed. Rule 84.16(b).